 Case 19-05831-LA11       Filed 06/09/21       Entered 06/09/21 14:58:00   Doc 227    Pg. 1 of 5




     John L. Smaha, Esq., Bar No. 95855
 1   Gustavo E. Bravo, Esq., Bar. No. 218752
     SMAHA LAW GROUP                    .
 2   2398 San Diego Avenue
     San Diego, California 92110
 3   Telephone:    (619) 688-1557
     Facsimile:    (619) 688-1558
 4
     Attorneys for Debtor, Dana Aaron Linett
 5

 6
                           UNITED STATES BANKRUPTCY COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8

 9                                                    CASE NO. 19-05831-LAll
       In re
10     DANA AARON LINETT,                             Chapter 11
11                                                    DEBTOR'S STATUS ON PLAN
                                Debtor.               AND DISCLOSURE STATEMENT
12
                                                      DATE:    June 24, 2021
13                                                    TIME:    2:00 p.m.
                                                      DEPT.:   Two             ,
14                                                    WDGE:    Hon. Louise DeCarl Adler

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                    DEBTOR'S STATUS ON PLAN AND DISCLOSURE STATEMENT
 Case 19-05831-LA11         Filed 06/09/21      Entered 06/09/21 14:58:00          Doc 227      Pg. 2 of 5




 1          The Debtor, Dana Aaron Linett (the "Debtor") respectfully submits the following status
 2   report on the pending Disclosure Statement submitted by Barbara Linett, the hearing thereon set
3    for June 24, 2021 at 2:00 p.m., in Department Two of the above identified court before the
 4   Honorable Louise DeCarl Adler, and the various other matters set for hearing on that day.
 5          Debtor's counsel and counsel for Barbara Linett have met and conferred regarding the
 6   language of the liquidating trust submitted with Barbara Linett latest Disclosure Statement and
 7   Plan of Reorganization. Debtor's counsel and Barbara Linett have finalized a draft of the

 8   liquidating trust and, as of this writing, have been submitted to the Debtor and Barbara Linett for

 9   their final review and approval. Debtor's counsel is further informed and believes that a draft is
10   being provided to counsel for U.S. Bank for its review and approval.

11          If the draft is approved by the parties reviewing the liquidating trust, it is anticipated that

12   the Debtor and Barbara Linett would then proceed with. a joint plan of reorganization. Debtor's

13   counsel would then revise the current plan and disclosure statement submitted by Barbara Linett
14   in order to make those documents consistent with the approved draft of the· liquidating trust.

15   Debtor would then file the joint disclosure statement and the joint plan of reorganization. In the

16   meantime, there is one issue in the liquidating trust that the parties have been unable to resolve.

17   It is a limited issue related to the treatment of the Debtor's declared homestead exemption. The

18   parties have agreed that this issue should be resolved by the Court prior to the confirmation of

19   any finalized joint plan. The parties will explain the issues and ask the Court to set a briefing

20   schedule on the issues related to the Debtor's homestead exemption at the June 24th hearing.

21          With reference to the other pending matters before the Court set for hearing on June 24th,

22   the Debtor believes that all matters should then be continued to trail the disclosure statement and
23   plan process.
24          As for the pending request to employ the law firm of Yale & Baumgarten, LLP, the
25   Debtor has received the two oppositions filed by Barbara Linett and Julia Garwood. Both

26   oppositions indicate that the approval of Yale & Baumgarten, LLP, should be delayed until such·

27   time as the Court has heard the Debtor's motion to approve the payment of the retainer. Debtor
                .                                                                                    /
28   has no objection to such a delay. The Debtor believes the retainer payment should be approved
                                              1
                     DEBTOR'S STATUS ON PLAN AND DISCLOSURE STATEMENT
 Case 19-05831-LA11         Filed 06/09/21    Entered 06/09/21 14:58:00       Doc 227     Pg. 3 of 5




 1   for the reasons stated 'in its motion papers. Further, although the Debtor did not confer with

 2   counsel for U.S. Bank prior to filing the motion, the parties have conferred regarding the cash
                                                  r
 3   collateral issues related thereto and the Debtor will provide information requested by U.S. Bank

 4   for it to adequately consider the pending motion.
 5

 6

 7   Dated: June 9, 2021                           Isl John L. Smaha
                                                  John L. Smaha, Esq.
 8                                                Gustavo E. Bravo, Esq.
                                                  Attorneys for Debtor and Debtor-in-Possession,
 9                                                Dana Aaron Linett
10

11

12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
                     DEBTOR'S STATUS ON PLAN AND DISCLOSURE STATEMENT
 Case 19-05831-LA11                         Filed 06/09/21                 Entered 06/09/21 14:58:00          Doc 227   Pg. 4 of 5




      ..                  .         .           ·.           .··
 1 JohnL. Smaha, Esq. Bar No. 9585_5
     Gustavo E.. Bravo,.Esq. Bar No. 218752 ·
 2 ."SMAHA LAW GROUP APC            · ·. · .
   . 2398 San: Diego Avenue        ..
 3 San Diego, California 92110·.
    ·(619) 688-1557 Telephcm.e:
.4 ·(619) 688~1558 Facsimile .
    .Attorneys for Debtor, Dana Aaron Linett ·
 5
                                                     .·. UNITED STATES BANKRUPTCY COURT ...
 6                                                    .· . SOUTHERN DISTRICT OF CALIFO~

 7 ·. PROOF OF SERviCK                                                            Case No. 19..,05831-LAl 1 ·
 8                                                                                In re Dana Aaron Linett ·
           ..     .   -       .         .   .   .        .         .   .    .                  .                .           \   .
9
                . I am employed inthe City of San Diego, California. I am ·over the age of 18 and n~t a party to the
10 within action. My business address is 2398 San Diego Avenue, San Diego CA 92110.
11              On June 9, 2021, I caused to be served the following document(s) described as:

12              1.                DEBTOR'S STATUS ON PLAN AND DISCLOSURE STATEMENT

13    U.S. TRUSTEE
      Department of Justice
14    880 Front Street, Ste. 3230
      San Diego, CA 92101
15
16   [X]        (BY MAIL) I served the individual named by placing the· documents in a sealed envelope. I then
                placed it for collection and mailing with the United States Postal Service this same day, at my address
17              shown above, following ordinary business practice.
18   [X]        (To Be Served by the Court via Notice of Electronic Filing ("NEF")). Under controlling Local
                Bankruptcy Rules( s) ("LBR"), the document(s) listed above will be served by the court via NEF and
19              hyperlink to the document. On June 9, 2021, I checked the CM/ECF docket for this bankruptcy case
                or adversary proceeding and determined thatthe following person(s) are on the Electronic Mail Notice
20              List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:
21              Gustavo E. Bravo:                       gbravo@smaha.com
                Michael D. Breslauer:                   mbreslauer@swsslaw.com, wyones@swsslaw.com
22              Theron S Covey:                         TheronCovey@gmail.com, sferry@raslg.com
                Sean C Ferry:                           sferry@raslg.com, bkyecf@rasflaw.com;sferry@ecf.courtdrive.com
23              Thomas B. Gorrill:                      tom@gorillalaw.com, r5343l@notify.bestcase.com
                Michael Koch:                           MLKoch@live.com, lblaw7@gmail.com; r4051 l@notify.bestcase.com
24              Byron B. Mauss:                         bmauss@swlaw.com, idelgado@swlaw.com
                David Ortiz:                            david.a.ortiz@usdoj.gov,
25                                                      USTP .REGION15@USDOJ.GOV;tiffany.l.carroll@usdoj.gov;abram.
                                                        s.feuerstein@usdoj.gov
26
27
                                                                                 1
 Case 19-05831-LA11           Filed 06/09/21       Entered 06/09/21 14:58:00           Doc 227      Pg. 5 of 5




 1           John Smaha:              jsmaha@smaha.com,
                                      gbravo@smaha.com;mdawson@smaha.com;jteague@smaha.com
 2           U.S. Trustee:            ustp.region15@usdoj.gov

 3           I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct. Executed on June 9, 2021, San Diego, California.
 4
 5                                                             Isl Amelda M Dawson.
                                                                  Amelda M. Dawswon
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                           2
